Citation Nr: 0915687	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to February 
1979, for which she received an honorable discharge.  She 
also served on active duty from February 1979 to July 1982, 
for which she received a discharge under other than honorable 
conditions.  A May 1984 VA administrative decision held that 
the Veteran's discharge for her second period of service was 
a bar to VA benefits under VA statute and regulation.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office, in Nashville, 
Tennessee (RO), which denied the benefit sought on appeal.


FINDING OF FACT

The evidence does not show that the Veteran engaged in combat 
or experienced a stressor during active duty.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The letter also provided the 
specific notice required for claims for service connection 
for PTSD based on in-service personal assault.  38 C.F.R. § 
3.304(f)(3).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, April 2006 
correspondence provided Dingess notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment and personnel records, and VA treatment 
records.  The Veteran was provided an opportunity to set 
forth her contentions before a Veterans Law Judge but 
cancelled her hearing.

The appellant was not afforded a VA medical examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination to determine whether the Veteran 
has PTSD is not required because the record fails to confirm 
the claimed stressor or show that a stressful inservice event 
may be presumed.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran contends that she has PTSD as a result of a 
personal assault that occurred on July 16, 1977, during her 
period of honorable service.  The Veteran relates that when 
she was at an off-duty party, she became sick after drinking 
beer because at that time she did not drink, smoke or party.  
She went to lay down.  She was then raped by four men, one of 
whom she knew and worked with.  She did not tell anyone what 
had happened.  She contends that she did not report the rape 
because in 1977 it was thought to be the victim's own fault.  
She contends that as a result of the assault, she began using 
drugs and alcohol to avoid nightmares of the assault.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection for PTSD also requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

If PTSD is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the Veteran was in combat or that she experienced a stressful 
event during service.  

The record contains 2005 VA outpatient treatment reports 
which provide a diagnosis of PTSD, implicitly related to the 
Veteran's reported in-service assault.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the Veteran engaged in combat with the 
enemy.  

In this case, the Veteran does not claim that her stressor is 
related to combat.  When the claimed stressor is not related 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The record must contain 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm 
the Veteran's alleged in-service stressor.  The medical 
diagnosis of PTSD, linked to the Veteran's claimed stressor, 
does not corroborate that the stressor occurred.  The 
diagnosis is based solely on the Veteran's unsubstantiated 
assertion regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The Board has carefully reviewed the Veteran's service 
treatment and personnel records.  The Board finds that they 
are negative for any evidence substantiating the July 1977 
assault.  

The Veteran's service personnel records do not show any 
discipline problems until more than two years after the 
alleged stressor.  The Veteran was AWOL for one day in 
October 1979 and also ignored evening colors later that 
month.  In November 1979, the Veteran received a special 
court-martial for wrongful possession of marijuana.  There is 
no evidence that any of these incidents are linked to the 
Veteran's alleged assault.  Again, the Board finds it 
significant that they occurred over two years later.  

The Veteran's service treatment records are negative for any 
evidence that she sought treatment at the time of the alleged 
assault or shortly thereafter.  Subsequent gynecological 
records dated in February and December 1978 are negative for 
any residuals of an assault. 

A July 1979 treatment note reflects that the Veteran reported 
drinking alcohol to the point that it was causing problems at 
work.  She stated that she had been drinking for the past 
three months, averaging 8 beers a day.  The Board finds it 
significant that the Veteran did not relate her drinking to 
July 1977, when she claims the rape occurred.  

The Veteran denied frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort in May 1978, 
October 1978, February 1979 and September 1980.  The report 
of her February 1979 reenlistment examination provides that 
all pertinent clinical evaluations (including psychiatric, G-
U and pelvic) were normal.  The Veteran did note depression 
or excessive worry in July 1982.  However, a physician's 
summary provides that the Veteran related that her depression 
was initially related to getting out of the Navy and the type 
of discharge due to drug related discharge.  She was no 
longer worried about those things.

The Board is not bound to accept the Veteran's uncorroborated 
account of her experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1992); Swann, supra.  The question of whether a specific 
event reported by a Veteran as a stressor actually occurred 
is a question of fact for the Board to decide, involving, as 
it does, factors as much historical as psychological.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the Veteran has failed to satisfy the criteria for service 
connection for PTSD.  As the Veteran bases her claim on the 
reported stressor, service connection cannot be granted 
without verification of it, regardless of current diagnosis 
of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


